Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 10/11/2021 and the preliminary amendment filed 6/30/2022, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,145,150.
Claim 1 of the ‘150 Patent discloses a storage locker with an enclosure having a receptacle with an interior and also includes, among other limitations, a connector and processor system to retrieve identifying information, record first time, record second time, tracking presence and assigning time credit selected from the group consisting of a duration of work as an employee, a duration of attendance in a classroom, and a duration of undistracted driving.  Claim 1 of the ‘150 Patent differs from instant claim 16 that claim 1 of the ‘150 includes an interior and classroom not recited in instant claim 16.
Therefore, instant claim 16 is broader than claim 1 of the ‘150 Patent.    Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").    Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omitted the additional elements, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Instant claim 28 is a method claim including receptacle, selectively coupling (connecting), retrieving, recording, tracking and assigning which are required operations of the device in claim 1 of the ‘150 Patent.  Therefore, instant claim 28 would have been obvious in view of claim 1 of the ‘150 Patent.
Claims 17-28 would have been obvious in view of their corresponding as listed in the table below.

Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10467836 in view of Taylor (US 2010/0174629) and/or Phelps (US 2013/0132307).
Claim 19 of the ‘836 Patent discloses a storage locker with an enclosure having an interior corresponding the storage device having a receptacle with an interior of instant claim 16.  Claim 19 of the ‘836 Patent also includes, among other limitations, a connector and processor system similar to instant claim 16, with the difference that the connector is connected/disconnected to the processing system when the door is opened/closed in the claim 1 of the ‘836 Patent rather than connected/disconnected to the processing system when the mobile device is placed/removed from the interior.   Dependent claim 20 of the ‘836 Patent includes tracking and assigning time credit selected from the group consisting of a duration of work as an employee, a duration of attendance in a classroom, and a duration of undistracted driving which encompasses the tracking and assigning of instant claim 16.
Taylor discloses an analogous art device with connection when the device is present and disconnection when removed (not present) from a storage locker to allow billing for charging (figs 7, 13, para 0045, 0054-0059).  Power/ communication is applied when the device is detected present (step 1302/1502) and stopped when removed.  A detector or sensor will detect and identify the device in para 0025, 0054, 00057, 0059.  To keep charging, the ID is verified periodically, so charging would end when ID is not verified because the device was removed. See fig 13-15 and para 0048, 0054-0057.
Regarding instant claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in clam 19 of the ‘836 Patent connected/disconnected to the processing system when the mobile device is placed/removed from the interior in view of Taylor disclosing such to allow billing for charging.  
Instant claim 28 is a method claim including receptacle, selectively coupling (connecting), retrieving, recording, tracking and assigning which are required operations of the device in claim 19 of the ‘836 Patent.  Therefore, instant claim 28 would have been obvious in view of claim 19 of the ‘836 Patent and Taylor for the same reasons applied to instant claim 16.
Claims 17-28 would have been obvious in view of their corresponding as listed in the table below.
Regarding claims 16-28, Phelps is applied as further evidence of a sensor detecting presence/absence of the device in a compartment to manage device charging and storage (abstract, para 0037-0038, 0042-0043).
The claims correspond as follows:
SN		PN		PN
17498623	11145150	10467863
16		1		19+Taylor
17		2		2/16
18		3		Taylor
19		4		7
20		5		8
21		6		10
22		7		11
23		1		19
24		1/11		Taylor
25		8		14
26		9		15
27		10		1/16
28		13		19+Taylor

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 18-19 refer to “the second time,” but a second time is not claimed. Claim 10 includes a “second time,” but claim 14 does not depend from claim 10. 
Allowable Subject Matter
Claim 15 is rejected under obvious double patenting (ODP), but would be allowable if a proper terminal disclaimer was filed to overcome the ODP rejection. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zijistra (US 5194856) discloses mobile device storage rack with presence (or absence) detected by a signal from a sensor and/or detected by reception (or lack of reception) of and ID signal from a connector.
Baarman (US 2008/0157603) is incorporated by reference in Taylor and discloses wireless power supply with identification.
McGuire (US 2015/0230042) discloses mobile device USB connection to prevent or reduce distracted driving.  
Garcia (US 2017/032503) discloses a mobile device recharging lockers/station for employees.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/21/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683